Citation Nr: 9934431	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  93-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from July 1961 to July 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1990 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded this case in January 1995.  The requested 
development has been accomplished and the matter has been 
returned for further appellate review.  


FINDING OF FACT

Competent evidence of a nexus between a back disability and 
service is not of record.  


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The appellant has not claimed that a back disability arose 
under a combat situation.  Thus, entitlement to application 
of 38 U.S.C.A. § 1154(b) is not warranted.  

In March 1963 the appellant complained of back, testicle and 
left arm pain.  In April 1963 he complained of back pain of 3 
months duration.  No diagnosis was provided.  The appellant's 
spine and musculoskeletal system were normal on the July 1964 
separation examination report.  

Post service VA and private medical records, dated December 
1967 to March 1995 show that the appellant was seen for 
complaints of back pain.  The VA diagnosis, in December 1967, 
was lumbosacral strain.  A January 1968 VA lumbosacral spine 
radiographic report showed that the appellant's vertebrae and 
disc spaces were normal.  The alignment was normal and the 
paraspinous soft tissue was normal.  A private lumbosacral 
vertebrae radiographic report, dated September 1974, showed 
that osseous and joint structures were normal with no 
fractures, dislocations or other bony abnormalities.  The 
joint spaces were intact.  The interpeduncular spaces were 
maintained.  The impression was normal lumbosacral vertebrae.  

A February 1977 private radiographic report of the lumbar 
spine revealed no evidence of any fractures, dislocations or 
other bony abnormalities.  However, the radiographic report 
of the cervical spine showed that there were distinct 
osteoarthritic changes at the C-5 to C-7 levels.  There were 
osteophytes present and some limited motion in the direction 
of extension at this site.  Surrounding joint mortise was 
maintained.  No acute fractures were present.  There was no 
impaction and unerruption of posterior mandibular molars.  
Otherwise the osseous joint structures about the cervical 
columns were intact and normal.  

In October 1978 a private physician diagnosed probable 
herniated disc at L-5 on the right, subsequent to a February 
1977 back injury.  In November 1989 a VA physician diagnosed 
mild left S1 and C8 radiculopathy.  The February 1990 VA 
inpatient discharge summary provided a diagnosis of 
degenerative arthritis of the lumbar and cervical spine, 
arthritis of the sacroiliac joints.  

At the November 1990 RO hearing the appellant testified that 
he was not accepted in the National Guard upon separation 
from the Army because of his back disability.  He stated that 
he was referred to the local VA hospital for a back brace.  
His representative indicated that the appellant was found 
medically unfit for the reserves at separation from the Army 
and was referred to the VA Medical Center (VAMC) in 
Brecksville or Wade Park in 1964.  

In February 1995, pursuant to the Board's January 1995, 
remand the RO attempted to obtain all documents, both 
administrative and medical from the 372nd unit of the Ohio 
National Guard and any medical or personnel records from 
Highland View Hospital.  The National Guard responded that 
there were no records regarding the appellant.  The medical 
records from Highland View Hospital were obtained.  

Between June 1996 and March 1998 the RO attempted to obtain 
morning reports and any other records regarding the appellant 
from the National Personnel Records Center (NPRC).  Although 
morning reports and service personnel records were received 
there was no indication of an injury to or medical treatment 
for the appellant.  

The claim for service connection for a back disability is not 
well grounded.  No medical professional has provided a nexus 
between the appellant's current back disability and service.  
In addition there was an intervening post service back injury 
in February 1977.  

The appellant has not brought forth evidence of a positive 
relationship between a current back disability and service.  

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current back disability and a 
disease or injury in service and therefore, the claim is not 
well grounded.  See Caluza, supra.  Although the appellant 
testified, at the November 1990 RO hearing, that he believes 
that his problem is related to his back complaints in 
service, he is a lay person and his opinion is not competent.  
See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  
The appellant's own unsupported opinion does not give rise to 
a well-grounded claim.  

The Board has reviewed all the evidence of record.  Although 
the appellant stated that his current back disability was due 
to service there is no competent evidence that a disease or 
injury incurred or aggravated in service caused the 
appellant's back disability.  Accordingly, the appellant's 
claim for service connection for a back disability is denied.  

At this time, there is no competent evidence that the 
appellant's back disability is attributable to service.  
Furthermore, there is no competent evidence that the 
appellant's back disability was manifest during service.  
Based on the evidence of record the claim for service 
connection for a back disability is not well grounded.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a supplemental statement of 
the case in March 1996.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied at the RO level.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  


ORDER

Service connection for a back disability is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

